Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 09/28/2021 has been entered. Claims 8-14 are withdrawn and claims 1-3 and 7-15 are currently pending in this application.
Applicant’s arguments, see Pages 5-8, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1-3, 7 and 15 have been fully considered but they are not persuasive. Applicant states "…Yoon does not disclose or suggest that the thickness of each of the plurality of different colored resistor materials is different from each other. At best, Yoon only disclose the color filter in the fourth color pixel area PX(W) may have a thickness that is different from that of the color filter that are respectively disposed in the color pixel area…". Examiner respectfully disagrees. Per MPEP 2125 I., drawings can be used as prior art. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). The Fig. 22 of Yoon clearly shows that a thickness (H1 and H2 in Picture 1) of each of the plurality of different colored resistor materials (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) is different from each other (Fig. 22, Picture 1, H1 is different from H2 in Picture 1).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2016/0033816).
Regarding claim 1, Yoon teaches that a display panel (Fig. 21-23, [0295-0306], Fig. 1-5), comprising: 
a first substrate (210 in Fig. 22); 
a second substrate (110 in Fig. 2 and 5, [0296]), disposed in parallel with the first substrate (Fig. 2 and 5, [0296]);
a light shielding layer (220 in Fig. 22, [0299]), disposed on the first substrate (210 in Fig. 22,) and defined a plurality of pixel areas (Fig. 21-22); 
a color filter layer (the layer corresponding to 230R/230B/230G in Fig. 21-22, [0298-0306]), disposed on the plurality of pixel areas (Fig. 21-22), including a first colored resist layer (230R of PX(R) in Fig. 22, [0298-0306]), a second colored resist layer (230G of PX(G) in Fig. 22, [0298-0306]), a third colored resist layer (230B of PX(B) in Fig. 22, [0298-0306]) and a fourth colored resist layer (the color filter of PX(W) in Fig. 22, [0298-0306]); and
a transparent electrode layer (270 in Fig. 5, [0296, 0202]) disposed on the color filter layer (the layer corresponding to 230R/230B/230G in Fig. 21-22, [0298-0306]);
wherein the fourth colored resist layer (the color filter of PX(W) in Fig. 22, [0298-0306]) comprises a plurality of different colored resistor materials (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) sequentially stacked from bottom to top (Fig. 22, Fig. 51 and 55), and 


    PNG
    media_image1.png
    195
    369
    media_image1.png
    Greyscale

Picture 1 (From Fig. 22 of Yoon, US 2016/0033816)

Regarding claim 2, Yoon also teaches that the plurality of different colored resistor materials (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) comprise a combination material consisting of at least two (Fig. 21-22) of the first colored resist layer (230R of PX(R) in Fig. 22, [0298-0306]), the second colored resist layer (230G of PX(G) in Fig. 22, [0298-0306]) and the third colored resist layer (230B of PX(B) in Fig. 22, [0298-0306]).

Regarding claim 7, Yoon also teaches that a light source (the light source 500 in Fig. 2, [0296, 0499, 0160, 0163]) emitting a light (Fig. 51, [0499, 0160, 0163]) through the fourth colored resist layer (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) to generate a white light ([0162, 0500]) or a yellow light ([0162, 0501]).

Regarding claim 15, Yoon teaches that a display panel (Fig. 21-23, [0295-0306], Fig. 1-5), comprising: 
a first substrate (210 in Fig. 22); 

a light shielding layer (220 in Fig. 22, [0299]), disposed on the first substrate (210 in Fig. 22,) and defined a plurality of pixel areas (Fig. 21-22); 
a color filter layer (the layer corresponding to 230R/230B/230G in Fig. 21-22, [0298-0306]), disposed on the plurality of pixel areas (Fig. 21-22), including a first colored resist layer (230R of PX(R) in Fig. 22, [0298-0306]), a second colored resist layer (230G of PX(G) in Fig. 22, [0298-0306]), a third colored resist layer (230B of PX(B) in Fig. 22, [0298-0306]) and a fourth colored resist layer (the color filter of PX(W) in Fig. 22, [0298-0306]); and
a transparent electrode layer (270 in Fig. 5, [0296, 0202]) disposed on the color filter layer (the layer corresponding to 230R/230B/230G in Fig. 21-22, [0298-0306]);
wherein the first colored resist layer (230R of PX(R) in Fig. 22, [0298-0306]) is red colored resist material (230R of PX(R) in Fig. 22, [0298-0306]), the second colored resist layer (230G of PX(G) in Fig. 22, [0298-0306]) is green colored resist material (230G of PX(G) in Fig. 22, [0298-0306]), and the third colored resist layer (230B of PX(B) in Fig. 22, [0298-0306]) is blue colored resist material (230B of PX(B) in Fig. 22, [0298-0306]);
wherein the fourth colored resist layer (the color filter of PX(W) in Fig. 22, [0298-0306]) comprises a plurality of different colored resistor materials (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) sequentially stacked from bottom to top (Fig. 22, Fig. 51 and 55), and 
wherein a thickness (H1 and H2 in Picture 1) of each of the plurality of different colored resistor materials (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) is different from each other (Fig. 22, Picture 1, H1 is different from H2 in Picture 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2016/0033816).
Regarding claim 3, Yoon teaches the display panel as recited above in claim 1, Yoon also teaches that a length of a cross section area (the height of the 230G as the cross section point C1 and the height of the 230B at the cross section point C2 in Picture 1) of each of the plurality of different colored resistor materials (the color filter of 230B and 230G within PX(W) in Fig. 22, [0298-0306]) is substantially the same (Picture 1).
Yoon also teaches that widths (Fig. 21, Fig. 23, Fig. 17B, Fig. 17D, Fig. 30, Fig. 34, Fig. 36, Fig. 69, [0306, 0259-0261, 0341, 0359, 0366, 0582-0586], the 230G in Fig. 23 is corresponding to W1 in Fig. 17B and the 230B is corresponding to W4 in Fig. 17C to dividing the domains D1~D4; in the fourth color pixel area PX(W), the second color filter 230G and the third color filter 230B may be the same size/width) of each of a plurality of different colored resistor materials (Fig. 21, Fig. 23, Fig. 30, Fig. 34, Fig. 36) is substantially the same (Fig. 21, Fig. 23, Fig. 17B, Fig. 17D, Fig. 30, Fig. 34, Fig. 36, Fig. 69, [0306, 0259-0261, 0341, 0359, 0366, 0582-0586], the 230G in Fig. 23 is corresponding to W1 in Fig. 17B and the 230B is corresponding to W4 in Fig. 17C to dividing the domains D1~D4; in the fourth color pixel area PX(W), the second color filter 230G and the third color filter 230B may be the same size/width).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Yoon for the system of Yoon to try and recognize that a cross sectional area (the cross sectional area of 230G at the point C1 and the cross .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAN LIU/Primary Examiner, Art Unit 2871